Exhibit 10.4

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (“Agreement”) is entered into as of
December 20, 2006 (“Effective Date”) by and between Lone Star Steel Company,
L.P., a Delaware limited partnership (“Licensor”) and Welspun-Lone Star Tubulars
LLC, a limited liability company (“JV”).

WHEREAS, Licensor is the owner of the Licensed Marks (as defined below);

WHEREAS, pursuant to that certain Limited Liability Company Agreement dated
December 20, 2006 between Lone Star Technologies, Inc. (“LST”) and Welspun
Pipes, Inc. (“Welspun”) (“JV Agreement”), Licensor and Welspun will form the JV
to, among other things, engage in the manufacture and sale of spiral weld pipe;

WHEREAS, pursuant to the JV Agreement, Welspun and JV have entered into that
certain Trademark License Agreement (“Welspun License Agreement”) dated on or
about the date hereof, whereby Welspun has agreed to grant JV a non-exclusive
sublicense to use certain Marks (the “Welspun Marks”) in connection JV’s
business and products on the terms and conditions set forth in the Welspun
License Agreement; and

WHEREAS, in accordance with the JV Agreement and in partial consideration of the
amounts paid by the parties pursuant to the JV Agreement, Licensor agrees to
grant JV, and JV desires to receive from Licensor, a non-exclusive license to
use the Licensed Marks in connection with JV’s business and products on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:

1.             Definitions.

1.1           “Affiliate” of a specified Person (the “Specified Person”) means
any Person (a) who, directly or indirectly, controls, is controlled by, or is
under common control with the Specified Person, (b) who, directly or indirectly,
owns or controls more than fifty percent (50%) of the Specified Person’s
outstanding voting securities or equity interests, (c) of whom the Specified
Person, directly or indirectly, owns or controls more than fifty percent (50%)
of the outstanding voting securities or equity interests or (d) who has the
right, directly or indirectly, to appoint or elect more than fifty percent (50%)
of the Specified Person’s board of directors or equivalent managing body.

1.2           “Business Day” means a day on which banks are open for general
banking business in Dallas, Texas, the United States of America (excluding
Saturdays, Sundays and public holidays).

1.3           “Licensed Marks” means the mark(s) the set forth in Exhibit A
attached hereto and all trademark and service mark applications and
registrations for such mark(s)

1


--------------------------------------------------------------------------------




worldwide.  The parties acknowledge and agree that Exhibit A may be amended as
agreed upon by both parties in writing from time to time during the term of this
Agreement.

1.4           “Person” means any individual, partnership, limited liability
company, corporation, cooperative, joint venture, trust, estate or other entity.

1.5           “Service Marks” means the mark(s) set forth in Exhibit A under the
heading “Service Marks,” and all trademark and service mark applications and
registrations for such mark(s) worldwide.

1.6           “Territory” means worldwide.

1.7           “Trademarks” means the mark(s) set forth in Exhibit A under the
heading “Trademarks,” and all trademark and service mark applications and
registrations for such mark(s) worldwide.

2.             License Grant.

2.1           Trademarks.  Subject to the terms and conditions of this
Agreement, Licensor hereby grants to JV a limited, non-exclusive,
non-transferable, non-sublicensable, royalty-free, fully-paid up, perpetual
(subject to Section 5.2) license to use the Trademarks in connection with JV’s
business and products (including, without limitation, as JV’s corporate name,
tradename, trademarks, service marks and logos, or any part of any of the
foregoing) solely in the Territory; provided that the Trademarks are used only:
(a) in combination with the Welspun Marks to identify JV as the source of
products manufactured and sold by JV (any such combination shall be referred to
in this Agreement as a “JV Mark”); and (b) in connection with the manufacture
and sale of helical submerged arc welded steel line pipe under class 6
(including such line pipe used for water lines) manufactured at JV facilities
located in North America.

2.2           Service Marks.  Subject to the terms and conditions of this
Agreement, Licensor hereby grants to JV a limited, non-exclusive,
non-transferable, non-sublicensable, royalty-free, fully-paid up, perpetual
(subject to Section 5.2) license to use the Service Marks in connection with
sales, promotional, marketing and advertising materials related to JV’s
manufacture and sale of helical submerged arc welded steel line pipe (including
such line pipe used for water lines) manufactured at JV facilities located in
North America.

3.             Ownership.

3.1           Licensor acknowledges that (a) as between Licensor and JV, JV owns
all rights, title and interest in and to the JV Marks, (b) except as set forth
herein, JV has no rights, title or interest in or to the JV Marks and (c) all
use of the JV Marks by JV shall inure to the benefit of JV.

2


--------------------------------------------------------------------------------




3.2           JV acknowledges that (a) as between Licensor and JV, Licensor owns
all rights, title and interest in and to the Licensed Marks, (b) except as set
forth herein, JV has no rights, title or interest in or to the Licensed Marks
and (c) all use of the Licensed Marks by JV shall inure to the benefit of
Licensor.

3.3           JV agrees not to (and agrees not to permit or assist any third
party to): (a) challenge, contest or make any claim adverse to Licensor’s
ownership of any Licensed Mark or the validity of any Licensed Mark or the
license granted to JV in Section 2 above; (b) except as expressly permitted by
the terms of this Agreement, attempt to register any Licensed Mark or any mark
confusingly similar thereto; or (c) take any action that might harm or tarnish
the reputation or goodwill of any Licensed Mark or Licensor.  If, at any time,
JV acquires any rights, title or interest in, or registrations or applications
for, any of the Licensed Marks, JV agrees to immediately, upon Licensor’s
request and at no expense to Licensor, assign all such rights, title, interest,
registrations and applications to Licensor, along with any and all associated
goodwill.

3.4           Licensor agrees to cooperate with Welspun and JV to file
applications for, prosecute, and maintain the registration of JV Marks in each
North American country and other countries as approved from time to time by both
of Welspun and Lone Star.  Upon any termination of this Agreement pursuant to
Section 5.2: (a) JV shall abandon any and all JV Marks incorporating the
Licensed Marks and any rights therein (including, without limitation, all
contractual, statutory and common law rights); and (b) Licensor and JV will
cooperate with Welspun to withdraw any pending applications for the registration
of any JV Marks, cancel any JV Marks registered pursuant to this Section, and
otherwise take and any all actions reasonably necessary to effectuate JV’s
abandonment of any and all JV Marks incorporating the Licensed Marks.

4.             Quality Control Standards; Compliance with Laws.

4.1           For Licensor’s trademark quality control purposes, upon Licensor’s
prior written request, JV shall furnish to Licensor a sample of products and
materials bearing the Licensed Marks that JV then currently distributes or
intends to distribute.  If Licensor reasonably and in good faith believes the
samples bearing the Licensed Marks do not meet the Minimum Quality Threshold (as
defined below), Licensor shall notify JV in writing, and JV shall have a
reasonable period of time (but in no event more than 30 days from the date of
receipt of notice) to make the changes and/or corrections that the parties
mutually agree are necessary to protect the Licensed Marks.  For purposes of
this Agreement, “Minimum Quality Threshold” shall mean, with respect to each
product bearing the Licensed Marks, the level of quality necessary to comply:
(a) in all material respects, with the respective specifications and technical
requirements of JV’s customers applicable to such product; and (b) in all
respects, with all statutory and regulatory standards applicable to such
product, including without limitation any and all laws or regulations applicable
to such product at any of its intended post-manufacture place of use.

3


--------------------------------------------------------------------------------




4.2           Manner of Use of Licensed Mark.  JV agrees to use the Licensed
Marks only in accordance with the provisions of Section 2 and in the form and
manner and with appropriate legends as may be prescribed by Licensor in writing
from time to time, and (except as otherwise expressly provided herein) not to
use any other trademarks or service marks in combination with any Licensed Mark
so as to create a composite mark without the prior written approval of
Licensor.  JV shall use each Licensed Mark followed by the “®” or “TM” or “SM”
symbols as directed by Licensor in writing from time to time, where appropriate
and practical.

4.3           Compliance with Laws.  JV agrees to comply with all applicable
local, state, federal and foreign laws relating to its activities under this
Agreement.

5.             Term and Termination.

5.1           Term.  This Agreement shall commence as of the Effective Date and
shall continue in effect in perpetuity, unless terminated in accordance with the
terms and conditions set forth below.

5.2           Termination.

(a)           By Licensor.  Licensor may terminate this Agreement in the event
JV breaches any material term of this Agreement and fails to cure such breach
within thirty (30) days after receipt of written notice from Licensor describing
such breach.

(b)           Termination of the JV Agreement.  In the event the JV Agreement is
terminated for any reason, this Agreement shall immediately terminate and the
licenses granted pursuant to Section 2 shall also immediately terminate except
as set forth in subsection (e).

(c)           Reduction in LST’s Ownership in JV.  In the event that LST’s (and
its Affiliates’) Percentage Interest (as defined in the JV Agreement) is twenty
percent (20%) or less, this Agreement shall immediately terminate and the
licenses granted pursuant to Section 2 shall also immediately terminate except
as set forth in subsection (e).

(d)           Welspun’s Breach of Welspun License Agreement.  In the event that
Welspun shall at any time breach any of the representations, warranties or
covenants set forth in Section 2.2 of the Welspun License Agreement, this
Agreement shall immediately terminate and the licenses granted pursuant to
Section 2 shall also immediately terminate.

(e)           Limited Use of Trademarks after Termination of Agreement.  In the
event of termination of this Agreement pursuant to this Section 5.2, JV may
continue to use the JV Marks incorporating the Trademarks in accordance with
Section 2 and only on products manufactured prior to the termination of this
Agreement and used to fulfill orders and/or contracts entered into by JV prior
to termination of this Agreement.

4


--------------------------------------------------------------------------------




5.3           Survival.  In the event of any termination of this Agreement: (a)
the license granted under this Agreement shall immediately terminate; and (b)
Sections 1, 3, this 5.3, 7, 8 and 9 shall survive such termination.

6.             Protection and Enforcement.

Enforcement.  JV agrees to reasonably cooperate with and assist Licensor in
protecting and defending the Licensed Marks and shall promptly notify Licensor
in writing of any infringements, claims or actions by others in derogation of
the Licensed Marks of which JV becomes aware.  JV shall not take any action on
account of any such infringement, claim or action without the prior written
consent of Licensor, which consent shall not be unreasonably withheld or
delayed.

7.             Warranty Disclaimer.

THE LICENSED MARKS ARE BEING LICENSED HEREUNDER “AS IS.”  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, LICENSOR MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LICENSED MARKS, AND LICENSOR
HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, EITHER
IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OR REPRESENTATION AS TO VALIDITY, ENFORCEABILITY,
OWNERSHIP, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

8.             Limitation of Liability.

NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, JV HEREBY
ACKNOWLEDGES AND AGREES THAT LICENSOR SHALL NOT BE RESPONSIBLE OR LIABLE TO JV
OR ANY OTHER THIRD PARTY WITH RESPECT TO THIS AGREEMENT OR ANY SUBJECT MATTER OF
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE LICENSE OR USE OF THE
LICENSED MARKS), WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY) OR OTHERWISE, FOR ANY (A) INCIDENTAL, CONSEQUENTIAL, INDIRECT,
SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND, (B) LOSS OF REVENUE OR PROFITS, LOSS
OF BUSINESS OR OTHER FINANCIAL LOSS OR (C) COST OF PROCUREMENT OF SUBSTITUTE
MARKS; EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL
PURPOSE.

5


--------------------------------------------------------------------------------




9.             General.

9.1           Waiver of Default.

A waiver of any provision of this Agreement must be in writing signed by both
parties.  No consent or waiver, express or implied, by either party hereto with
respect to any breach or default by the other party hereunder shall be deemed or
construed to be a consent or waiver with respect to any other breach or default
by such other party of the same provision or any other provision of this
Agreement.  Failure on the part of a party to complain of any act or failure to
act of the other party or to declare such party in default shall not be deemed
or constitute a waiver by a party of any rights hereunder.

9.2           Amendment.

This Agreement shall not be altered, modified or changed except by an amendment
approved in writing by the parties hereto.

9.3           No Third Party Rights.

None of the provisions contained in this Agreement shall be for the benefit of
or enforceable by any third parties, including creditors of the JV.  The parties
hereto expressly retain any and all rights to amend this Agreement as herein
provided.

9.4           Severability.

In the event any provision of this Agreement is held to be illegal, invalid or
unenforceable to any extent, the legality, validity and enforceability of the
remainder of this Agreement shall not be affected thereby and shall remain in
full force and effect and shall be enforced to the greatest extent permitted by
law.

9.5           Binding Effect; Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  JV may not assign or
transfer this Agreement without the prior written consent of Licensor.  Licensor
may freely assign or transfer this Agreement and its rights and obligations
hereunder without the prior consent of JV.

9.6           Headings.

The headings of the articles and sections of this Agreement are for convenience
only and shall not be considered in construing or interpreting any of the terms
or provisions hereof.

6


--------------------------------------------------------------------------------




9.7           Counterparts.

This Agreement may be executed in several counterparts, all of which together
shall constitute one agreement binding on all parties hereto, notwithstanding
that all the parties have not signed the same counterpart.

9.8           Entire Agreement.

This Agreement, together with all exhibits hereto, contain the entire agreement
between the parties and supersedes all prior writings or agreements with respect
to the subject matter hereof.

9.9           Arbitration.

Except as provided in this Section 9.9, any dispute arising out of or relating
to this Agreement or the breach, termination or validity hereof shall be
resolved by binding arbitration (the “Arbitration”) conducted before a single
arbitrator (the “Sole Arbitrator”) in London, England, pursuant to the United
Nations Commission on International Trade Law (“UNCITRAL”) rules and
administered by the London Court of International Arbitration (“LCIA”).  The
language of the arbitration shall be English.  Each Person involved in such
arbitration shall pay its own legal fees and expenses in connection with any
such arbitration and the Persons involved therein shall share equally the fees
and expenses of the LCIA and the Sole Arbitrator.  The Sole Arbitrator shall be
an attorney mutually agreed upon by the parties to the Arbitration or, if no
agreement can be reached, to be determined by the LCIA.  All Arbitration
proceedings and sessions shall be private and confidential, and no one other
than the parties and their legal representatives may attend without the consent
of the parties or by Order of the Sole Arbitrator.  All information disclosed in
the course of any and all Arbitration proceedings and sessions shall be
maintained in strict confidence except to the extent disclosure of any such
information is required by Law.  The prevailing party shall be entitled to any
appropriate relief (including monetary damages, if any), as well as
reimbursement of all its actual costs (including Sole Arbitrator’s fees and fees
payable to the LCIA) and attorneys’ fees from the opposing party or parties. 
The decision of the Sole Arbitrator, and any award pursuant thereto, shall be
final, binding and conclusive on the Persons involved therein and not be
appealable on the merits.  Final judgment on any such decision and any award may
be entered by a court of competent jurisdiction.  Notwithstanding the foregoing,
this Section 9.9 shall not prohibit any Person from pursuing equitable relief
(including immediate, preliminary and permanent injunctive relief) to which it
may be entitled in any court of competent jurisdiction in order to preserve the
status quo pending resolution of the dispute at issue.

9.10         Governing Law.

This Agreement, the rights and obligations of the parties under this Agreement,
and any claim or controversy directly or indirectly based upon or arising out of
this Agreement or the transactions contemplated by this Agreement (whether based
upon

7


--------------------------------------------------------------------------------




contact, tort or any other theory), including all matters of construction,
validity and performance, shall be governed by and construed in accordance with
the internal laws of the State of Delaware, without regard to any conflict of
laws provision that would require the application of the law of any other
jurisdiction.

9.11         Notices.

All notices and other communications under this Agreement shall be in writing
and shall be deemed given (i) when delivered personally by hand (with written
confirmation of receipt), (ii) when sent by facsimile (with written confirmation
of transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

If to Lone Star, to:

Lone Star Technologies, Inc.
15660 N. Dallas Pkwy., Suite 500
Dallas, TX 75248
United States of America
Facsimile:  +1 972-770-6471
Attn:  General Counsel

With a copy to:

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Facsimile:  +1 214-746-7777
Attn: Mary R. Korby

If to JV, to:

Welspun-Lone Star Tubulars LLC
c/o Welspun Pipes, Inc.
c/o Welspun Gujarat Stahl Rohren Limited
Village Vadadla
Taluka Vagra
Dahej Road
Dist. Bharuch
Gujarat, India
Facsimile: +91 22 2490-8020/21
Attn: Executive Director

8


--------------------------------------------------------------------------------




With a copy to:

Majmudar & Co.
96, Free Press House
Free Press Journal Road
Nariman Point
Mumbai (Bombay) 400 021
India
Facsimile: 91 22 6630-7252
Attn: Akil Hirani

9.12         Expenses.

Except as otherwise expressly provided in this Agreement, each party will bear
and be responsible for costs and expenses incurred by it in connection with the
negotiation, execution and performance of this Agreement and the transactions
contemplated hereby.

9.13         Further Assurances.

The parties each agree to execute and deliver such other documents or agreements
and to take such other action as may be reasonably necessary or desirable for
the implementation of this Agreement and the consummation of the transactions
contemplated hereby.

(Signature Page Follows)

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

LONE STAR STEEL COMPANY, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Rhys J. Best

 

 

 

 

Name: Rhys J. Best

 

 

 

Title:

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

 

WELSPUN-LONE STAR TUBULARS LLC

 

 

 

 

 

 

 

 

By:

/s/ Nikhil Amin

 

 

 

 

 

 

 

Name: Nikhil Amin

 

 

 

 

Title: Acting President

 

 


--------------------------------------------------------------------------------